DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22 and 24-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,076,943. Although the claims at issue are not identical, they are not patentably distinct from each other because patent ‘943 anticipates the subject matter of the instant claims. Claim 22 recites a surgical device comprising an elongate cylindrical housing, adapted for mounting on a finger of a user (encompassed by cylindrical housing in claim 1 of ‘943); a rigid tube (encompassed by rigid tube in claim 1 of ‘943); a tissue repair implant including a tissue anchor mounted on said rigid tube (encompassed by tissue repair implant in claim 1 of ‘943), at least one suture and a suture attachment element (encompassed by suture in claim 4 of ‘943); and at least one rigid guide tube attached to said housing, said at least one guide tube being configured for guiding said tissue repair implant from a proximal opening of said at least one guide tube to a distal opening of said at least one guide tube (encompassed by rigid guide tube in claim 1 of ‘943). Claim 24 is encompassed by claim 2 of ‘943. Claim 25 is encompassed by claim 1 of ‘943. Claim 26 is encompassed by claim 1 of ‘943. Claim 27 is encompassed by claim 1 of ‘943. Claim 28 is encompassed by claim 2 of ‘943. Claim 29 is encompassed by claim 3 of ‘943. Claim 30 is encompassed by claim 4 of ‘943. Claim 31 is encompassed by claim 5 of ‘943. Claim 32 is encompassed by claim 6 of ‘943. Claim 33 is encompassed by claim 7 of ‘943. Claim 34 is encompassed by claim 8 of ‘943. Claim 35 is encompassed by claim 9 of ‘943. Claim 36 is encompassed by claim 10 of ‘943. Claim 37 is encompassed by claim 11 of ‘943.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22, 24, 26-28, and 30-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crawford (US 2007/0239208).
Crawford discloses a surgical device comprising an elongate cylindrical housing (4; [0042]), adapted for mounting on a finger of a user (Fig. 1); a rigid tube (20; Fig. 1); a tissue repair implant including a tissue anchor (50) mounted on said rigid tube, at least one suture (44) and a suture attachment element ([0048]); and at least one rigid guide tube (6) attached to said housing (Fig. 1), said at least one guide tube being configured for guiding said tissue repair implant (50) from a proximal opening (8) of said at least one guide tube to a distal opening (10) of said at least one guide tube ([0043]). Crawford discloses said proximal opening of said at least one guide tube protrudes beyond a proximal end of said elongate cylindrical housing (Fig. 1). Crawford discloses enabling the user to palpate the tissue ([0042]). Crawford discloses wherein said housing is open at a distal end thereof (18). Crawford discloses an anchor (50). The Examiner notes that the housing of Crawford is capable of enabling flexion. Crawford discloses suture or suture-anchor ([0025]; [0049]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (US 2007/0239208) in view of Harari et al. (US 2015/0320442).
Crawford discloses the subject matter substantially as claimed except for wherein said suture attachment element is arrange to constrict around said at least one suture to fixedly attach thereto. However, Hayashi et al. teaches in the same field of endeavor a suture attachment element arranged to constrict the suture ([0004]). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Crawford with the attachment to constrict the suture as it is well known for a suture attachment to constrict the suture.
Claim(s) 32-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (US 2007/0239208) in view of Hayashi et al. (US 2010/0030237).
Crawford discloses the subject matter substantially as claimed except for wherein said device further includes an ultrasound transducer attached to said housing and using ultrasound guidance. However, Harari et al. teaches in the same field of pelvic procedures attaching an imaging device (ultrasound transducer; [0046]) to enable visualization minimizing risks ([0066]). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Crawford with an ultrasound transducer as taught by Harari et al. in order to provide visualization to minimize risks.
Claim(s) 22, 25-27, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2014/0100580) in view of Crawford (US 2007/0239208).
Yu discloses a surgical device comprising a rigid elongate cylindrical housing (100) adapted for mounting on a finger of a user (Fig. 2); a rigid tube (300; Fig. 5); and at least one rigid guide tube (200) attached to said housing (Fig. 2). Yu discloses several surgical instruments for use with the device ([0028]). Yu discloses the subject matter substantially as claimed except for a tissue repair implant including a tissue anchor and being mounted on said rigid tube, at least one suture and a suture attachment element. However, Crawford teaches in the same field of endeavor tissue anchors comprising a suture. Therefore, it would have been obvious to one of ordinary skill in the art to have substituted for the tissue anchor as taught by Crawford as a substitution of one surgical instrument for another is well within the skill level of one of ordinary skill in the art. With respect to claim 25, Yu discloses wherein said at least one guide tube is attached to said elongate cylindrical housing such that said proximal opening of said at least one guide tube is positioned above a back of a hand of said user when said elongate cylindrical housing is mounted on said finger of said user (Fig. 2). With respect to claim 26, Yu discloses wherein said elongate cylindrical housing is configured so as to enable said user to palpate tissue via said finger (Figs. 2-3). With respect to claim 27, Yu discloses wherein said elongate cylindrical housing includes a distal opening (Fig. 1). With respect to claim 29, Yu discloses wherein said at least one guide tube is attached to said elongate cylindrical housing such that said distal opening of said at least one guide tube is displaced from the tissue when said finger of said user contacts tissue (Fig. 3).
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2014/0100580) in view of Crawford (US 2007/0239208) as applied to claim 22, further in view of Hayashi et al. (US 2010/0030237).
Crawford discloses the subject matter substantially as claimed except for wherein said suture attachment element is arrange to constrict around said at least one suture to fixedly attach thereto. However, Hayashi et al. teaches in the same field of endeavor a suture attachment element arranged to constrict the suture ([0004]). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Crawford with the attachment to constrict the suture as it is well known for a suture attachment to constrict the suture.
Claim(s) 32-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2014/0100580) in view of Crawford (US 2007/0239208) as applied to claim 22, further in view of Harari et al. (US 2015/0320442).
Yu discloses the subject matter substantially as claimed except for wherein said device further includes an ultrasound transducer attached to said housing and using ultrasound guidance. However, Harari et al. teaches in the same field of pelvic procedures attaching an imaging device (ultrasound transducer; [0046]) to enable visualization minimizing risks ([0066]). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Crawford with an ultrasound transducer as taught by Harari et al. in order to provide visualization to minimize risks. With respect to claims 36-37, Yu does not teach the tissue is vaginal tissue, however, Crawford teaches in the same field of endeavor wherein the device is used in vaginal procedures. Therefore, it would have been obvious to one of ordinary skill in the art to have provided the device for use in vaginal procedures as taught by Crawford as it is well known for finger mounted surgical instruments to be used in vaginal procedures.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/Primary Examiner, Art Unit 3793